Citation Nr: 9901384	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-34 101	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to service-connected post-operative torn 
medial meniscus of the right knee.

2.  Entitlement to service connection for a low back 
disability on a direct basis or secondary to service-
connected postoperative torn medial meniscus of the right 
knee.

3.  Entitlement to an increased evaluation for service-
connected postoperative torn medial meniscus of the right 
knee, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to October 
1980 and served in the National Guard subsequent thereto.

This matter comes before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an August 1995 rating determination by the Winston-
Salem, North Carolina, Regional Office (RO), which denied 
entitlement to an increased rating for a right knee 
disability and secondary service connection for left knee and 
low back disabilities.

The Board notes that service connection for a low back 
disability on a direct basis was denied by the RO in a rating 
decision dated in January 1983.  However, it is not 
affirmatively shown that the veteran was advised of this 
decision.  In view of the fact that the veteran apparently 
had not been notified of the January 1983 determination, 
which was the only de novo review conducted, and in order to 
afford him every equitable consideration, the Board will 
consider the current claim on a de novo basis.  As the 
veteran has argued his case as an original claim, rather than 
an attempt to reopen a finally denied claim, de novo 
consideration by the Board at this point would not be 
prejudicial to the veterans case.

In an August 1998 rating decision the RO denied entitlement 
to service connection for a left ankle disability.  That 
issue is not currently before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence to show 
that a low back disability began in military service or is 
otherwise related thereto.

2.  The veteran has not presented competent evidence to show 
that left knee or low back disabilities were caused by his 
service-connected right knee disability or are related in any 
manner.

3.  The veterans right knee disability is not manifested by 
subluxation and lateral instability; there is limitation of 
flexion to approximately 100 degrees and X-ray evidence of 
arthritis.

4.  VA examinations were scheduled in order to determine the 
current level of severity of the veterans right knee 
disability.  The veteran did not report for these 
examinations.


CONCLUSIONS OF LAW

1.  The claims for service connection for a low back 
disability on a direct basis is not well grounded.  
38 U.S.C.A. §§ 5107(a), 7104 (West 1991 & Supp. 1998).

2.  The claims for service connection for left knee and low 
back disorders secondary to service-connected postoperative 
torn medial meniscus of the right knee are not well grounded.  
38 U.S.C.A. §§ 5107(a), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.310(a) (1998).

3.  The criteria for a rating in excess of 10 percent for 
postoperative torn medial meniscus of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§  4.71a, Codes 5003, 5010, 5257, 5260 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The available service medical records 
show the veteran sustained a right knee injury in May 1975.  
Follow-up examination in September revealed a large tear of 
the medial meniscus and an irregular anterior horn of the 
lateral meniscus.  A lateral meniscectomy was performed in 
October 1975.  

On VA examination in January 1983 the veteran complained of 
pain and stiffness in the right knee, aggravated by walking 
as well as low back pain.  Examination revealed movements of 
the lumbar spine were done fully with some slight increase of 
the lumbar lordosis.  There were no tender areas and the 
veteran could bend to within four inches of the floor.  
Examination of the right knee revealed slight crepitus with 
some atrophy of the quadriceps muscle of the right knee area.  
Circumference on the left was 15 inches and 14 inches on the 
right.  Extension was full in both legs.  There was limited 
flexion on the right to 120 degrees and the left knee flexed 
to 140 degrees.  The veteran squatted with difficulty and was 
able to get about halfway to the floor with the right knee 
being painful.  There was a horizontal scar 4 x 1/8 inches, 
well healed on the lateral surface of the right knee.  On the 
left medial surface, there was a 2½ x 1/8-inch scar, well 
healed, non-tender and non-adherent.  Deep tendon reflexes 
were within normal limits and Romberg and Babinski were both 
negative.  X-rays of the right knee showed minimal 
hypertrophic degenerative changes present.  The clinical 
impression was history of low back pain, not found now, and 
meniscectomy residuals of the right knee with arthritis.

In a January 1983 rating decision service connection was 
established for postoperative torn medial meniscus of the 
right knee and a 10 percent evaluation was assigned.  Service 
connection was denied for a low back disability on the basis 
that the evidence did not establish a back condition during 
service nor was there evidence of the current existence of a 
back disability.

Additional service medical records dated from 1976 to 1980 
were subsequently received by the RO.  These records show 
that in February 1976 the veteran was admitted to the 
hospital after a four day history of severe low back pain 
which became progressively worse prior to admission.  There 
was no history of trauma to the back.  The examiner noted the 
veteran had two operative procedures on his right knee.  
Examination revealed bilateral paralumbar muscle spasm.  
Neurological examination of the veteran was entirely normal.  
Treatment consisted of complete bed rest initially, later 
followed by special right leg exercises to strengthen and 
improve the stability of the right knee, allowing the veteran 
to walk in a more normal fashion thus removing the abnormal 
strain from his lower back.  The diagnosis was low back 
strain.  

In February 1977 the veteran was evaluated for low back pain 
after replacing a tire on a vehicle.  The clinical impression 
was back strain.  He complained that the pain was worse in 
the morning on getting out of bed and that pain and stiffness 
come and go throughout the day.  Prolonged standing caused 
shooting paralyzing pain down both legs.  He described the 
pain as originating at the right side of the lower back and 
radiating through the spine to the left posterior flank and 
down both legs.  Examination revealed mild scoliosis of the 
spine to the right without ecchymosis.  There was visible and 
palpable muscular prominence at the right lower posterior 
flank and tenderness at the L1, L2 and adjacent right flank.  
On palpation there was no radiation to the left posterior 
flank or to the legs.  Range of motion of the lumbar spine 
was forward flexion to 10 degrees with stiffness and pain; 
side bending was good.  There was muscle spasm and straight 
leg raising was to 60 degrees on the left and 80 degree on 
the right.  Deep tendon reflexes were 2+ and symmetrical.  
The clinical assessment was muscle strain with spasm.  

In April 1980 the veteran was evaluated for continued 
complaints of back pain.  There was no report of injury or 
trauma to the spine.  Range of motion was limited and there 
was slight muscle spasm on both sides of the spine.  On 
follow-up examination the veteran indicated that there had 
been some improvement but that his back still ached.  
Examination of the back was normal and the clinical 
impression was resolved back pain.  At his discharge 
examination the examiner noted occasional back pain - no 
injury and muscle spasm.  

In February 1994 the veteran submitted an informal claim for 
service connection for left knee and low back disabilities 
secondary to his service-connected right knee disability.  

On VA examination in June 1994 the veteran complained of 
right knee pain and instability and low back strain.  
Examination revealed a well-healed transverse scar of the 
patella from the medial to lateral aspect.  There was 
moderate tenderness along the lateral joint line.  There was 
no anterior-posterior or medial-lateral instability about the 
knee.  Extension was full and flexion was to approximately 
100 degrees.  Lachmanns and pivot-shift were negative.  X-
rays of the right knee showed evidence of spur formation 
involving the articular margins of the bony surfaces with 
slight narrowing of the knee joint compatible with 
degenerative arthritic changes.  The bony structures were 
intact.  The diagnosis was degenerative arthritis of the 
right knee, status post medial meniscectomy.  There were no 
complaints or findings pertaining to the left knee.  

Additional evidence submitted in support of the claim 
includes lay statements from the veteran reporting low back 
pain since 1976 and that his left knee overcompensates for 
the lack of strength in the right knee.  

The veteran failed to report for a March 1998 VA examination.  
An April 1998 VA Form 21-4138 indicates that the veteran was 
unable to make the scheduled appointment and was willing to 
report for VA examination at the Fayetteville VA Medical 
Center.  It appears that such an examination was scheduled in 
September 1998.  The veteran did not report for this 
examination as well.  The record shows the veteran had some 
contact with the RO stating that he wished to postpone the 
September 1998 VA examination until his physician had 
finished running some tests.  A letter dated September 23, 
1998, was sent to the veteran informing him that since he 
failed to report for both scheduled VA examinations, further 
examinations would not be rescheduled.  The letter also 
allowed the veteran 60 days to provide the test results from 
his private physician in Fayetteville and to indicate his 
willingness to report for a VA examination.  A reply to that 
request has not been received by the RO.

In a June 1998 letter to the veteran, the RO informed him 
that the North Carolina National Guard in Raleigh had been 
unable to locate his Army Reserve service medical records.  
He was requested to provide additional information to assist 
in locating the record of service.  No reply was received 
from the veteran.




I.  Service Connection

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Veteran Appeals (Court) has defined a well-
grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the claim is not 
well-grounded, the veteran cannot invoke the VAs duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet.App. 498 (1995).  

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Service connection is also 
warranted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

In Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
disability as set forth in 38 U.S.C.A. § 1110 refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Allen v. Brown, 
7 Vet.App. at 448 (emphasis in original).

Although service medical records show that the veteran was 
treated for episodes of severe back pain and an examination 
yielded a clinical impression of a low back strain, the 
veteran was subsequently released from active duty with no 
indication of any residual low back disorder.  Post-service 
VA examination reports have noted back complaints, but there 
has been no diagnosis of a current disability and the veteran 
has not brought forth any evidence that would establish the 
existence of a current back disorder.  Thus, the Board finds 
that the veterans claim for service connection for a low 
back disorder is not well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  With respect 
to the first prong of Caluza, the Board notes that the 
medical evidence as outlined above fails to demonstrate that 
the veteran has a current back disorder.  In the absence of 
such a diagnosis there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

The veteran also argues in the alternative that his back 
disorder is a result of his service-connected right knee.  
However, the evidence of record does not contain any 
supportive medical opinion.  The veteran has not brought 
forth any competent evidence that would establish a nexus 
between any current back disorder and his service-connected 
right knee.  A well-grounded claim for service connection on 
a secondary basis requires medical evidence of a nexus 
between the service-connected disorder and the current 
disability.  38 C.F.R. § 3.310 (1998).  Thus, with the third 
prong of Caluza not satisfied, the Courts decision in Allen 
v. Brown does not provide a basis for favorable action in 
this claim.

With respect to the left knee disability, the RO has not 
received any post-service medical evidence pertaining to 
complaints of or treatment for any current left knee 
disorder.  In fact the veteran makes no further reference to 
his claimed left knee disability subsequent to the filing of 
his claim in February 1994.

While allegations of entitlement have been considered, the 
veterans lay assertions, as they pertain to a question of 
medical diagnosis, or causation, are not supported by 
competent evidence and, as such, cannot constitute evidence 
to render the claims well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App 609 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Therefore, the Board finds that well-
grounded claims of service connection for low back and left 
knee disorders have not been presented.  It follows that the 
VA has no duty to assist the veteran in the development of 
his claims.  In the absence of well-grounded claims, the 
Board does not have jurisdiction to decide the merits of the 
matter, and the appeal must be denied.  Boeck v. Brown, 7 
Vet.App. 14 (1994).


II.  Increased Rating

Analysis.  The Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
he has presented a claim which is plausible.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78 
(1991); Proscelle v. Derwinski, 2 Vet.App.  269 (1992).  The 
Court has held that, where entitlement to compensation has 
already been established, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The current 10 percent rating for right knee injury with 
instability was assigned under Code 5257 for slight recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. 
§ 4.71a, Code 5257 (1998).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a Code 5010 
(1998).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Code 5003 
(1998).

Limitation of flexion of the leg to 60 degrees is rated as 
noncompensable.  Limitation of flexion to 45 degrees is rated 
as 10 percent disabling and limitation of flexion to 30 
degrees is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Code 5260 (1998).

In this case, the veteran has failed to present for scheduled 
VA examinations, without good cause for his failure to 
report.  The Board notes that the March 1998 and September 
1998 VA examinations were specifically scheduled to assist 
the veteran in the development and adjudication of his claim 
now presented on appeal. The most recent VA examination 
report dated in June 1994 showed moderate tenderness along 
the lateral joint line with no anterior-posterior or medial-
lateral instability demonstrated.  Range of motion was full 
extension and flexion was to 100 degrees.  Lachmanns and 
pivot shift were negative.  X-rays showed degenerative 
arthritic changes.  

There is no evidence of moderate subluxation or lateral 
instability in the clinical evidence currently before the 
Board.  In fact, at the June 1994 VA examination, the 
examiner specifically noted that there was no anterior-
posterior, medial-lateral instability about the knee.  Thus, 
an increased rating based on subluxation or instability is 
not warranted.  As there is degenerative arthritis of the 
knee, shown on X-ray, a rating for arthritis must also be 
considered.  Examination disclosed that the veteran had full 
knee extension with flexion limited to approximately 100 
degrees.  Without evidence of limitation of flexion to 30 
degrees, there is no basis for a rating in excess of 10 
percent.  As the limitation of motion is noncompensable and 
there is X-ray evidence of arthritis, a 10 percent rating is 
appropriate under Code 5003.  Because the veteran has not 
reported for two rating examinations, further development of 
the evidence is not warranted to determine functional 
impairment due to pain, weakened movement, fatigability, 
etc., pursuant to 38 C.F.R. §§ 4.40, 4.45.  With no evidence 
of instability shown on the June 1994 examination, an 
additional rating for instability pursuant to VAOPGCPREC 23-
97 (July 24, 1997) is not appropriate.  Based on the evidence 
currently of record, there is no basis for the assignment of 
a rating in excess of 10 percent for the service-connected 
right knee disability.

The preponderance of the evidence is against the claims in 
this case, and the benefit of the doubt doctrine is not for 
application.


ORDER

Service connection for a left knee disability secondary to 
service-connected postoperative torn medial meniscus of the 
right knee is denied.

Service connection for a low back disability on a direct 
basis or secondary to service-connected postoperative torn 
medial meniscus of the right knee is denied.  

An increased rating for postoperative torn medial meniscus of 
the right knee is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
